In a ooram nobis proceeding to vacate a judgment of conviction rendered January 6, 1966 and an amended judgment rendered May 9, 1966, defendant appeals from an order of the County Court, Nassau County, entered September 11, 1968, which denied the application without a hearing. Order affirmed. No opinion.- This court will not consider the second point in appellant’s brief, which is concerned with appellant’s motion for resentence, since no notice of appeal was timely filed by him from the order granting reargument of the original motion for such relief and adhering to the original decision denying the motion. Furthermore, no appeal lies from an order denying a motion for resentence (People v. Miele, 30 A D 2d 539; People v. Holmes, 27 A D 2d 843). Christ, Acting P. J., Benjamin, Munder, Martuscello and .Kleinfeld, JJ., concur.